Exhibit 10.42

Form of Stock Option Agreement

IRIDIUM COMMUNICATIONS INC.

2009 STOCK INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

Iridium Communications Inc., a Delaware corporation (the “Company”), pursuant to
its 2009 Stock Incentive Plan (the “Plan”), hereby grants to the individual
identified below (“Participant”) a stock option to purchase the number of shares
of the Company’s common stock, $0.001 par value (the “Shares”) set forth below
at the Option Price set forth below (the “Option”). This Option is subject to
all of the terms and conditions set forth herein and in the Stock Option
Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan, both of
which are incorporated herein by reference. Any capitalized terms not otherwise
defined in this Stock Option Grant Notice (the “Grant Notice”) or in the
Agreement shall have the meanings ascribed thereto in the Plan.

Participant:                                          
                                   

Grant Date:                                          
                                   

Total Number of Shares Subject to Option:                        

Option Price (Per Share): $                                                    

Total Option Price: $                                        
                      

Expiration Date:                                         
                            

 

Type of Option:         Incentive Stock Option (“ISO”)      Nonqualified Stock
Option Vesting Schedule:    Subject to the terms and conditions of the Plan, the
Agreement and this Grant Notice, this Option will vest and become exercisable as
follows:    In no event, however, shall this Option vest or become exercisable
for any additional Shares following the termination of Participant’s continuous
Employment.

By his or her signature below, Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice (together, the
“Grant Documents”). Participant has reviewed the Grant Documents in their
entirety and fully understands all provisions of the Grant Documents.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
or relating to the Grant Documents.

 

IRIDIUM COMMUNICATIONS INC.     PARTICIPANT By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

Title:  

 

    Address:  

 

Address:  

 

     

 

 

Attachments:   Stock Option Agreement (Exhibit A)   Form of Exercise Notice
(Exhibit B)   Iridium Communications Inc. 2009 Stock Incentive Plan (Exhibit C)
  Iridium Communications Inc. 2009 Stock Incentive Plan Prospectus (Exhibit D)



--------------------------------------------------------------------------------

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (the “Agreement”) is attached, Iridium Communications
Inc. (the “Company”) has granted to Participant a stock option under the Iridium
Communications Inc. 2009 Stock Incentive Plan (the “Plan”) to purchase the
number of Shares specified in the Grant Notice upon the terms and conditions set
forth in the Plan, the Grant Notice and this Agreement (together, the “Grant
Documents”). Capitalized terms not defined in this Agreement shall have the
meaning specified in the Grant Notice or, if not defined therein, the Plan.

The Option shall be subject to the terms and conditions set forth below:

1. Grant of Option. In consideration of Participant’s agreement to remain in the
service or employ of the Company or an Affiliate and for other good and valuable
consideration, effective as of the Grant Date set forth in the Grant Notice, the
Company irrevocably grants to Participant an Option to purchase a portion or all
of the total number of Shares set forth in the Grant Notice, upon the terms and
conditions set forth in the Grant Documents. Unless designated as an ISO in the
Grant Notice, the Option shall be a nonqualified stock option.

2. Exercise Price. The exercise price of the Shares subject to the Option shall
be the Option Price set forth in the Grant Notice; provided that the Option
Price per Share subject to the Option shall not be less than 100% of the Fair
Market Value of a Share on the Grant Date. Notwithstanding the foregoing, if
this Option is designated as an ISO and Participant owns (within the meaning of
Section 424(d) of the Code) more than 10% of the total combined voting power of
all classes of stock of the Company or any Subsidiary or “parent corporation” of
the Company (as defined in Section 424(e) of the Code), the exercise price per
Share subject to the Option shall not be less than 110% of the Fair Market Value
of a Share on the Grant Date (or the date the Option is modified, extended or
renewed for purposes of Section 424(h) of the Code).

3. Exercisability of Option.

(a) Subject to the limitations contained herein, the Option will vest and become
exercisable as set forth in the Grant Notice, provided that vesting will cease
upon the termination of Participant’s continuous Employment. For the purposes of
this Agreement, in the event of an involuntary termination of continuous
Employment, the termination shall be effective, and vesting shall cease, as of
the date stated in the relevant notice of termination and, unless otherwise
required by law, will not be extended by any notice period or other period of
leave. Subject to applicable law, the Company shall determine the date of
termination in its sole discretion.

(b) Notwithstanding the foregoing, if Participant’s continuous Employment is
terminated at any time during the twelve (12) month period following a Change in
Control (i) by the Company or an Affiliate without “Cause” (as defined below) or
(ii) if Participant has entered into an employment or other agreement with the
Company or any Affiliate, by Participant for “Good Reason” (provided, however,
that such term is defined in Participant’s agreement), the unvested portion of
the Option shall automatically become vested and exercisable upon such
termination.

 

A-1



--------------------------------------------------------------------------------

(c) In the event Participant is an employee of the Company or an Affiliate
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (a “Non-Exempt Employee”), and except as otherwise provided in this
Section 3(c), Participant may not exercise the Option until Participant has
completed at least six (6) months of Employment measured from the Grant Date set
forth in the Grant Notice. Notwithstanding the foregoing, consistent with the
provisions of the Worker Economic Opportunity Act, (i) in the event of
Participant’s death or Disability (as defined in Section 4 below), (ii) upon a
Change in Control, or (iii) upon Participant’s retirement (as such term may be
defined in a written agreement between the Company and Participant or in
accordance with the Company’s then current employment policies and guidelines),
the vested portion of the Option may be exercised earlier than six (6) months
following the Grant Date set forth in the Grant Notice. This Section 3(c) is
intended to operate so that any income derived by a non-exempt employee of the
Company or an Affiliate in connection with the exercise or vesting of the Option
will be exempt from such employee’s regular rate of pay.

4. Term. Participant may not exercise the Option before the commencement of its
term on the Grant Date or after its Expiration Date. Subject to the provisions
of the Grant Documents, Participant may exercise all or any part of the vested
portion of the Option at any time prior to the earliest to occur of:

(a) the date on which Participant’s continuous Employment is terminated for
Cause;

(b) three (3) months after Participant’s Employment terminates for any reason
other than Cause, death or Disability;

(c) six (6) months after the termination of Participant’s continuous Employment
due to Participant’s death or “Disability” (as defined below);

(d) the Expiration Date indicated in the Grant Notice; provided that if this
Option is designated as an ISO and Participant owned (within the meaning of
Section 424(d) of the Code), at the time the Option was granted, more than 10%
of the total combined voting power of all classes of stock of the Company or any
Subsidiary or any “parent corporation” of the Company (as defined in
Section 424(e) of the Code), the Expiration Date shall be no longer than five
years from the Grant Date.

For purposes of this Agreement, “Cause” shall have the meaning given to such
term in any employment or other agreement between Participant and the Company or
an Affiliate, or, if no such employment or other agreement exists or if Cause is
not defined therein, “Cause” shall mean the Company’s or an Affiliate’s, as
applicable, termination of Participant’s Employment due to Participant’s:
(i) willful failure to substantially perform Participant’s duties, as set forth
in an employment agreement or otherwise (other than any such failure resulting
from Participant’s Disability); (ii) willful failure to carry out, or comply
with, in any material respect, any lawful and reasonable directive of the Board,
the board of directors of any Affiliate or Participant’s superiors that is
applicable to Participant; (iii) Participant’s commission at any time of any act
or

 

A-2



--------------------------------------------------------------------------------

omission that results in, or that may reasonably be expected to result in, a
conviction, plea of guilty or no contest or imposition of unadjudicated
probation for any felony or a lesser crime involving moral turpitude;
(iv) unlawful use (including being under the influence) or possession of illegal
drugs on the Company’s or an Affiliate’s premises or while performing
Participant’s duties and responsibilities; or (v) commission at any time of any
act of fraud, embezzlement, misappropriation, material misconduct or breach of
fiduciary duty against the Company or any Affiliate.

For purposes of this Agreement, “Disability” shall have the meaning given to
such term in the employment or other agreement between Participant and the
Company or an Affiliate, or, if no such employment or other agreement exists or
if Disability is not defined therein, “Disability” shall mean Participant’s
“permanent and total disability (within the meaning of Section 22(e)(3) of the
Code).

5. Special Tax Consequences for ISOs. If the Option is designated as an ISO in
the Grant Notice, Participant acknowledges that, to the extent that the
aggregate Fair Market Value (determined as of the time the Option is granted) of
all Shares with respect to which ISOs, including the Option, are exercisable for
the first time by Participant in any calendar year exceeds $100,000, the Option
and such other options shall be nonqualified stock options to the extent
necessary to comply with the limitations imposed by Section 422(d) of the Code.
Participant further acknowledges that the rule set forth in the preceding
sentence shall be applied by taking the Option and other ISOs into account in
the order in which they were granted, as determined under Section 422(d) of the
Code and the Treasury Regulations thereunder.

6. Method of Payment.

(a) Payment of the Option Price for the Option being exercised is due in full
upon exercise of all or any part of the vested Option. Participant may elect to
make payment of the Option Price in cash or by check or wire transfer (or any
combination thereof). Alternatively, in the Committee’s sole discretion at the
time the Option is exercised and to the extent permitted by applicable law,
Participant may pay the Option Price by (i) delivery of a notice that
Participant has placed a market sell order with a broker with respect to Shares
then issuable upon exercise of the Option, and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate Option Price for such Shares; provided, that
payment of such proceeds is then made to the Company upon settlement of such
sale, (ii) delivery of Shares having a Fair Market Value equal to the aggregate
Option Price for the Shares being purchased that are not subject to any pledge,
encumbrance or other security interest and satisfy such other requirements as
may be imposed by the Committee; provided further, that such Shares have been
held by Participant for no less than six months (or such other period as
established from time to time by the Committee in order to avoid adverse
accounting treatment under applicable accounting principles); (iii) any other
payment method provided under the Plan that the Committee may approve; or
(iv) any combination of cash (or an approved cash equivalent) and any of the
foregoing.

(b) Concurrently with the exercise of the Option, Participant must pay to the
Company in cash (or by check or wire transfer) any amount that the Company
determines it is required to withhold under applicable federal, state or local
or foreign tax laws in respect of the exercise or the transfer of such Shares;
provided that the Committee may, in its sole discretion, allow such withholding
obligation to be satisfied by any other method described in Section 4 of the
Plan.

 

A-3



--------------------------------------------------------------------------------

(c) If Participant is permitted to pay the Option Price of such nonqualified
stock option and/or taxes relating to the exercise of an Option by delivering
Shares, Participant may, subject to procedures satisfactory to the Committee,
satisfy such delivery requirement by presenting proof that Participant is the
beneficial owner of such Shares, in which case the Company shall treat the
Option as exercised and/or the taxes paid, as applicable, without further
payment and shall withhold such number of Shares from the aggregate number of
Shares acquired upon exercise of the Option.

7. Exercise Procedures.

(a) Subject to Section 8 below and other relevant terms and conditions of the
Plan and this Agreement, Participant may exercise the vested portion of the
Option during its term by delivering a completed and signed Exercise Notice
(substantially in the form attached as Exhibit B to the Grant Notice) together
with the Option Price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

(b) Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 4;
provided, that each partial exercise shall be for not less than 100 Shares (or,
if less, the maximum number of shares for which the Option is vested and
exercisable at such time) and shall be for whole Shares only.

(c) By exercising the Option, Participant agrees that, as a condition to such
exercise, Participant and Participant’s spouse, if requested by the Company,
contemporaneously with the exercise of the Option and prior to the issuance of
any certificate representing the Shares purchased upon such exercise, shall
execute any agreements by and among the Company and the Company’s stockholders
which shall then be applicable to the Shares to be issued to Participant,
including any and all amendments to such agreements in effect at the time of
such exercise, and agree to comply with any and all restrictions which then
apply to holders of Shares (or the securities which at that time are to be
issued upon the exercise of the Option).

8. Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, Participant may not exercise the Option unless the Shares issuable upon
such exercise are then registered under the Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Act. The exercise of the
Option must also comply with other applicable law governing the Option, and
Participant may not exercise the Option if the Company determines that such
exercise would not be in compliance with applicable law.

9. Limitations on Transfer of Option. Unless expressly permitted by the
Committee in the case of an Option that is not designated as an ISO, the Option
is not transferable, except by will or by the laws of descent and distribution,
and is exercisable during Participant’s life only by Participant.
Notwithstanding the foregoing, (a) the Option will be transferable pursuant to a
domestic relations order and (b) by delivering written notice to the Company (in
a form satisfactory to the Company), Participant may designate a third party
who, in the event of Participant’s death, shall thereafter be entitled to
exercise the Option.

 

A-4



--------------------------------------------------------------------------------

10. Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
Shares purchasable upon the exercise of any part of the Option unless and until
such Shares shall have been issued by the Company to such holder (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 9 of the Plan.

11. No Right to Employment or Additional Options or Awards. The Option granted
hereunder shall impose no obligation on the Company or any Affiliate to continue
Participant’s Employment and shall not lessen or affect the Company’s or any
Affiliate’s right to terminate such Employment. Neither Participant nor any
other Person shall have any claim to be granted any additional Option or any
other Award and there is no obligation under the Plan for uniformity of
treatment of Participants, or holders or beneficiaries of Options or other
Awards. The terms and conditions of the Option granted hereunder or any other
Award granted under the Plan (or otherwise) and the Committee’s determinations
and interpretations with respect thereto and/or with respect to Participant and
any recipient of an Option or other Award under the Plan need not be the same
(whether or not Participant and any such other recipient are similarly
situated).

12. Notices; Electronic Delivery.

(a) Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of the Secretary of the Company at the
address given beneath the signature of the Company’s authorized officer on the
Grant Notice, and any notice to be given to Participant shall be addressed to
Participant at the address given beneath Participant’s signature on the Grant
Notice or at the last known address for Participant contained in the Company’s
records. Any notices provided for in this Agreement or the Plan shall be given
in writing and shall be deemed effectively given upon receipt, or in the case of
notices delivered by mail, five days after deposit in the United States mail (or
with another delivery service), certified or registered mail, return receipt
requested, postage prepaid. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and the Option by electronic means or to request Participant’s consent
to participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an online or electronic system established and
maintained by the Company or another third party designated by the Company.

(b) If this Option is designated as an ISO, Participant shall give prompt notice
to the Company of any disposition or other transfer of any Shares acquired under
this Agreement if such disposition or transfer is made (i) within two years from
the Grant Date, or (ii) within one year after the transfer of such Shares to
Participant. Such notice shall specify the date of such disposition or other
transfer and the amount realized in cash, other property, assumption of
indebtedness or other consideration by Participant in such disposition or other
transfer.

 

A-5



--------------------------------------------------------------------------------

13. Option Subject to Plan. By executing the Grant Notice, Participant
acknowledges and agrees that Participant has reviewed the Grant Documents in
their entirety, has had an opportunity to obtain the advice of Participant’s
personal tax advisor prior to executing the Grant Notice and accepting the
Option, and fully understands all provisions of the Grant Documents to which the
Option is subject. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.

14. Miscellaneous.

(a) Additional Documents. Participant agrees upon request to execute any further
documents or instruments necessary or desirable in the sole determination of the
Company to carry out the purposes or intent of this Award.

(b) Administration. The Committee shall have the power to interpret the Grant
Documents and to adopt such rules for the administration, interpretation and
application of the Grant Documents as are consistent therewith and to interpret
or revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be taken in good faith and shall be
final and binding upon Participant, the Company and all other interested
Persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Option.

(c) Waiver. The waiver by either party of compliance with any provision of the
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of the Agreement, or of any subsequent breach by such party
of a provision of the Agreement.

(d) Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 9, this Agreement shall be
binding upon Participant and Participant’s heirs, executors, administrators,
successors and assigns.

(e) Governing Law. This Agreement and the Grant Notice shall be construed and
interpreted in accordance with the laws of the State of Delaware without regard
to principles of conflicts of law thereof, or principals of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.

(f) Amendments. The Grant Notice and this Agreement may not be modified, amended
or terminated, except by an instrument in writing, signed by a duly authorized
representative of the Company and, to the extent any such modification,
amendment or termination may materially adversely affect the rights of
Participant, by Participant, except as otherwise provided under the terms of the
Plan.

(g) Additional Terms for Non-U.S. Residents. If Participant is a resident of one
or more of the non-U.S. jurisdictions set forth on Appendix I attached hereto,
then the additional terms set forth on Appendix I with respect to such
jurisdiction(s) shall apply to the Option and are hereby incorporated into this
Agreement.

(h) Entire Agreement. The Grant Documents constitute the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements or understandings, whether written or oral.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

TO STOCK OPTION GRANT NOTICE

FORM OF EXERCISE NOTICE

Effective as of today,             , 20     , the undersigned (“Participant”)
hereby elects to exercise Participant’s option to purchase the number of shares
of common stock specified below (the “Shares”) of Iridium Communications Inc., a
Delaware corporation (the “Company”), under and pursuant to the Iridium
Communications Inc. 2009 Stock Incentive Plan (the “Plan”), the Stock Option
Grant Notice dated as of             , 20      and the Stock Option Agreement
attached thereto (collectively, the “Grant Documents”). Capitalized terms used
herein without definition shall have the meanings given in the Grant Documents.

 

Grant Date:                               
                                           

Number of Shares as to which

Option is Exercised:

                                                                          
Option Price per Share:    $                                                
Total Option Price:    $                                                
Certificate to be issued in name of:                               
                                           

Payment of total Option Price plus applicable withholdings:   

 

Cash, check or wire transfer payment delivered herewith:

   $                     Proceeds of broker-assisted cashless exercise:   
$                     Other approved method:    $                     (Please
specify)

By this exercise, Participant (i) acknowledges that Participant has received,
read and understood the Grant Documents and agrees to abide by and be bound by
their terms and conditions, (ii) understands that Participant may suffer adverse
tax consequences as a result of Participant’s purchase or disposition of the
Shares, (iii) represents that Participant has consulted with any tax consultants
Participant deems advisable in connection with the purchase or disposition of
the Shares and that Participant is not relying on the Company for any tax
advice, (iv) agrees to provide such additional documents as the Company may
require, and (v) if this exercise relates to an Incentive Stock Option, to
notify the Company in writing within 15 days after the date of any disposition
of any of the Shares issued upon exercise of this Option that occurs within two
years after the Grant Date of this Option or within one year after such Shares
are issued upon exercise of this Option. If this Option is being exercised by an
authorized representative of Participant in case of Participant’s Disability or
other legal incapacity or by Participant’s administrator or estate in the event
of Participant’s death, then such representative, administrator or estate shall
be deemed to have agreed to all of the foregoing on behalf of Participant or his
or her estate, as applicable, as a condition of the exercise of the Option.

 

Accepted by IRIDIUM COMMUNICATIONS INC.     Submitted by PARTICIPANT By:  

 

    By  

 

Print Name:

 

 

    Print Name:  

 

Title:  

 

    Address:  

 

       

 

       

 

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

TO STOCK OPTION GRANT NOTICE

IRIDIUM COMMUNICATIONS INC. 2009 STOCK INCENTIVE PLAN

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

TO STOCK OPTION GRANT NOTICE

IRIDIUM COMMUNICATIONS INC. 2009 STOCK INCENTIVE PLAN PROSPECTUS

 

D-1